United States Court of Appeals
                     For the First Circuit


No. 01-2010

        NATHANIEL TRULL, PPA DAVID TRULL AND DAVID TRULL
         ADMINISTRATOR OF THE ESTATE OF BENJAMIN TRULL,

                     Plaintiffs, Appellees,

                                v.

         VOLKSWAGEN OF AMERICA, INC. and VOLKSWAGEN, AG,

                     Defendants, Appellants.


                           ERRATA SHEET

     The opinion of this Court issued on November 14, 2002 is
amended as follows:

     Page 3, line 5-6:   Insert Inc., after Volkswagen of Am.